In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-13-00229-CR


                  MICHAEL DEWAYNE JEFFERSON, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 396th District Court
                                  Tarrant County, Texas
           Trial Court No. 1274891D, Honorable George W. Gallagher, Presiding

                                 November 20, 2013

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Michael Dewayne Jefferson was convicted of theft in an amount of $100,000 or

more but less than $200,000, which is a second degree felony. He pled guilty without a

recommendation as to punishment. The trial court deferred the adjudication of his guilt

and placed him on community supervision for four years. The State later moved twice

to have appellant's guilt adjudicated.    The first motion resulted in the terms of

appellant's probation being modified. The second one, however, was granted after
appellant pled true to one allegation. At that point, the trial court convicted appellant of

the crime mentioned above and levied sentence.

       Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders1 brief, wherein he certified that, after diligently searching the record, the appeal

was without merit. Along with his brief, appellate counsel filed a copy of a letter sent to

appellant informing him of counsel’s belief that there was no reversible error and of

appellant’s right to file a response pro se. By letter, this court also notified appellant of

his right to file his own brief or response, which he has done. Appellant filed such a

response wherein he alleged various matters. Those matters included complaints about

his being victimized by a white supremacist group, his lack of privacy, and his being

convicted of theft as opposed to simply operating another's motor vehicle without

permission.

       We conducted our own review of the record to assess 1) the accuracy of

appellate counsel’s conclusions and 2) whether appellant's own response raised issues

of arguable merit. Such is required by In re Schulman, 252 S.W.3d 403 (Tex. Crim.

App. 2008) and Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). As for

appellate counsel's representations, we generally found them accurate.                         As for

appellant's complaints, we found them without evidentiary support in the record before

us, and we are bound by the contents of same. See Whitehead v. State, 130 S.W.3d
866, 872 (Tex. Crim. App. 2004).

       However, we did discover that appellant had been treated as an indigent and had

been assigned appointed counsel. At no time did the trial court find that his status as a

pauper had changed.            This is of import since that court ordered appellant, via its
       1
           Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
judgment, to pay $2,050 in attorney’s fees.           Without a finding of changed financial

circumstances, an indigent cannot be ordered to pay fees incurred by his appointed

counsel. Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010). Nor can the trial

court order that payment of those fees be taken from the appellant's inmate trust

account, as was done here. Cates v. State, 402 S.W.3d 250, 251-52 (Tex. Crim. App.

2013) (applying Mayer to orders of withdrawal from inmate trust accounts).

Consequently, we modify the judgment and order to withdraw funds from the trust

account to reflect the holdings of Mayer and Cates. The amount of fees payable is

reduced by $1150 to $900, and the order is altered to require the collection of no more

than $900 from the inmate trust fund.2

       As modified, the trial court’s judgment is affirmed, and the motion to withdraw is

granted.



                                                              Brian Quinn
                                                              Chief Justice

Pirtle, J., concurring and dissenting.



Do not publish.




       2
          The $2050 amount is reduced by only $1150 because $900 of the fees was assessed when the
adjudication of appellant's guilt was originally deferred and he was placed on community supervision.
Because the error was not appealed at that time, we may not consider it now. Wiley v. State, No. PD-
1728-12, 2013 Tex. Crim. App. LEXIS 1464, at *21-22 (Tex. Crim. App. September 25, 2013); Riles v.
State, No. 07-12-00386-CR, 2013 Tex. App. LEXIS 12446, at *7-9 (Tex. App.—Amarillo October 7, 2013,
no pet. h.).

                                                 3